Citation Nr: 0818270	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and September 1972 to July 1979.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a July 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The veteran testified at a Video Conference Hearing chaired 
by the undersigned Veterans Law Judge in February 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

In July 2007, the Board reopened the claim for service 
connection and remanded the case for further development by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

A bilateral ankle disability was not present in service or 
until years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The veteran contends that he began experiencing problems with 
his ankles during service while stationed aboard an aircraft 
carrier.  Specifically, he claims that because he was 
initially issued boots that did not give him enough support 
for his ankles based on the type of work he was required to 
do, his ankles would swell.  He claims further that once he 
complained about his ankles in service and had them examined 
by a doctor, he was issued high top boots which helped to 
relieve the pain and swelling in his ankles.  See February 
2007 Video Conference hearing transcript.  The veteran also 
contends that he did not have problems with his ankles after 
service because he continued to use the high top boots he was 
issued in service and any other type of shoe he wore was also 
high top.  See id.

The evidence of record shows that the veteran has been 
diagnosed with a bilateral ankle disability.  In a February 
2006 treatment report, D. Gallagher, MD indicated that 
radiographs of both ankles and feet showed mild arthritic 
changes in the talonavicular joint around the ankles and 
diagnosed the veteran with arthritis in both ankles.  The 
report from the August 2007 VA examination shows that the 
veteran was diagnosed with old bilateral ankle sprains 
without residuals.

The evidence of record does not show that the veteran's 
bilateral ankle disability is related to his active military 
duty.  Service medical records show the veteran complained of 
ankle pain in January 1975.  He gave a history of weak ankles 
for quite awhile.  He complained of twisting his ankles with 
low cut boots.  High top boots were recommended.  There were 
no physical findings or diagnosis shown.  Separation 
examination dated July 1979 showed normal examination of the 
lower extremities.  

VA outpatient treatment records dated from May 2001 to August 
2005 show the veteran was treated on several occasions for 
complaints of ankle pain.  In August 2003, he was diagnosed 
with gout, uric acid was elevated, and he was prescribed 
Allopurinol.  These records show that the veteran did not 
seek medical treatment for his ankles following his discharge 
for over 20 years, and none of the VA outpatient treatment 
records indicate that the veteran's complaints of ankle pain 
were in any way related to his active military duty.

The veteran was also afforded a VA examination in August 2007 
to determine the etiology of his current bilateral ankle 
disability.  After diagnosing the veteran with old bilateral 
ankle sprains with no residuals, the examiner opined that the 
veteran's painful ankles are not caused by or a result of 
military service.  In rendering his opinion, the examiner 
noted that there is lack of X-ray changes, no evidence of 
treatment for years after discharge and a history of ankle 
stressing jobs without any apparent problems.

In support of his claim, the veteran has submitted the 
aforementioned February 2006 treatment record and letter from 
D. Gallagher, MD in which Dr. Gallagher characterizes the 
veteran's bilateral ankle condition as "military-related."  
The Board finds that this material is of limited probative 
value.  It is clearly based on a history given by the veteran 
which, as recited in the letter, is not consistent with the 
service treatment records or post-service treatment records.  
The letter states that the veteran was released from the 
military with a permanent prescription for high-top shoes, 
and that he had injured his ankles by performing repetitive 
military activities involving steps.  It also states that the 
veteran had been treated for chronic pain in the military for 
the past twenty years.  It is not entirely clear whether 
Dr. Gallagher, in characterizing the veteran's complaints as 
"military-related," was actually expressing a medical 
opinion.  To the extent that the statements in the letter 
could be considered a medical opinion, they are given less 
weight than the opinion in the 2007 VA examination report 
because they are based solely on the veteran's reported 
history, which is not consistent with the evidence of record, 
as opposed to a thorough review of the entire claims folder, 
and because Dr. Gallagher did not provide any reasoning or 
basis for an opinion.

The veteran has also submitted lay statements from family, 
friends, co-workers and other veterans, contending that the 
veteran experienced problems with his ankles during and after 
service.  This is not competent evidence of a nexus between 
the veteran's current bilateral ankle disability and his 
military service since laypersons are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in February 2004, prior to the 
initial adjudication of the claim, and in August 2007, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the August 2007 letter.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for a bilateral ankle disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


